Matter of Semensohn (2019 NY Slip Op 03056)





Matter of Semensohn


2019 NY Slip Op 03056


Decided on April 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2011-03375	ON MOTION

[*1]In the Matter of Robert E. Semensohn, a suspended attorney. (Attorney Registration No. 1248434)




DECISION & ORDERMotion by Robert E. Semensohn for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Semensohn was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 13, 1978. By opinion and order of this Court dated October 16, 2013, Mr. Semensohn was suspended from the practice of law for a period of two years, commencing, November 15, 2013 (see Matter of Semensohn, 111 AD3d 180). By decision and order on motion of this Court dated March 16, 2017, Mr. Semensohn's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Semensohn's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in response thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Robert E. Semensohn is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Robert E. Semensohn to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court